Citation Nr: 0811614	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  02-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist laceration.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1993.  He was born in May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2006, the Board denied entitlement to increased 
evaluations for postoperative right meniscectomy and a 
dermatological disorder.  The Board remanded the issues shown 
on the first page herein, as well as the issue of service 
connection for a gastrointestinal disorder to include 
gastroesophageal reflux disorder (GERD).  The VARO 
subsequently granted service connection for GERD (and 
assigned a noncompensble rating), and that issue is no longer 
on appeal.  The denial was confirmed on the other two issues, 
and they were returned to the Board.

Service connection is also in effect for meniscectomy of the 
right knee, postoperative, for which a 30 percent rating is 
assigned and a separate 10 percent rating is assigned for 
osteoarthritis of the right knee; thrombophlebitis of the 
right leg, rated as 10 percent disabling; and cervical 
lymphadenopathy, postoperative scar; postoperative deflection 
of the nasal septum; tinea versicolor, laceration scar on the 
left side of the head; and burns on the left foot; each rated 
as noncompensably disabling.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.

REMAND

Because of the complexities involved, the crux of the 
remaining two issues was rather carefully delineated in the 
prior remand, and will be reiterated herein to emphasize 
those details.  

Right Wrist

In substance, with regard to the right wrist issue, the Board 
noted that clinical evidence showed that he was seen in July 
1998 for a laceration on his "left" hand, for which he was 
treated with sutures.  He was again seen in May 1999 after an 
incident when he was dancing and his knee gave out.  He 
reported that he had gone to St. Mary's for care after that 
fall.  And, while his right knee was a problem then, it is 
unclear whether he cut his hand at that time.  Since then, 
there have been two separate incidents in which the veteran 
reportedly hurt his right hand.  One was in July 2000 when he 
reportedly was on a ladder in his kitchen changing a light 
bulb and his right knee gave-out, dumping him into a plate 
glass window.  The other was reportedly in August 2000 when 
he was dancing and lost his balance, putting his hand through 
a plate glass window.

The treatment reports (from Texas Tech University Health 
Science Center and University Medical Center) associated with 
that second incident indicated that he had been drinking beer 
at the time, but did not attribute the fall to his being 
intoxicated; in fact, only a singular notation is of record 
as to how much he had then imbibed.  And the veteran has 
alleged that notwithstanding the beer-drinking, that did not 
cause him to fall, and his knee nonetheless still gave way on 
him.  In any event, the right hand laceration required 
emergency room treatment and eventual surgical repair.

The Board noted that the veteran indicated that his wife 
and/or others could confirm the circumstances of the fall(s), 
but evidence in that regard had not apparently yet been 
submitted; and that "The proof required for a grant of 
service connection for the wrist or hand residuals becomes 
more of a factual issue than a medical one".

The Board further noted that 

while the veteran's statements alone are 
not particularly incredible, in order to 
determine whether the veteran's other 
service-connected disabilities including 
relating to his right lower extremity had 
anything to do with the incident(s), 
observations from others who saw them 
would be helpful to that end.  To that 
end, there may be ambulance, emergency 
room or other records from the immediate 
care on the former incident as well as 
the second, which may shed light on the 
exact circumstances of the falls as well.  
(Emphasis added)

Noting the problems involved in the case, the Board observed 
that the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Moreover, any evidence he may have with regard to 
the etiology of the disorders claimed in issues herein should 
be submitted, including from care-givers, employers, etc.; 
and the RO should assist him in acquiring them as necessary.  
In particular, he was to be asked for comments by observers 
as to how he injured his right wrist or hand.  Only after 
such clarification had been undertaken was the veteran to be 
given a VA examination.  

Since the Board's remand, further clarification has been 
issued by the Court with regard to lay observations.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A review of the post-remand file indicates that no apparent 
attempt whatsoever was made to pursue that avenue of 
development, to obtain such statements and/or to assist the 
veteran in that regard.  (And thus, on the subsequent VA 
examination, not unexpectedly, the examiner declined to opine 
based on conjecture, rendering it an unhelpful opinion as 
well).

The Board agrees that further development is necessary in 
that regard in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

Psychiatric Disorder

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In general, congenital or developmental defects, such as 
personality disorders, are not diseases or injuries as such 
within the meaning of applicable legislation, and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  See also VA VAOPGCPREC 
67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 
(1990); see also VAOPGCPREC 82-90 (July 18, 1990), published 
at 56 Fed. Reg. 45,711 (1990).
 
With regard to the veteran's claimed acquired psychiatric 
disorder, in the prior remand, the Board noted that the 
veteran had been treated at several facilities for anxiety 
and depression.  Recent clinical notations have been to the 
effect that he had had multiple explosive episodes at work as 
a correctional officer at a local prison, and was required to 
take time off.  At the time of the prior Board consideration, 
there was no medical opinion of record as to the duration or 
etiology of the disability, although the veteran was noted to 
be convinced that it was related to the stresses of his 
service-connected disabilities.  

Since them, a convoluted psychological assessment including a 
history was obtained, to the effect that his Axis I diagnosis 
was "depressive disorder, NOS; generalized anxiety disorder; 
pain disorder associated with both psychological factors and 
a general medical condition".  Axis III cited arthritis and 
multiple right knee surgeries (all of which are presumably 
service-connected).  

Among other comments, the psychologist indicated that the 
veteran's preoccupation with knee pain was due partly to his 
personality, as shown by the MMPI survey.  The psychologist 
opined, in sum, that his psychiatric problems were not due to 
service but that his personality structure rendered him 
overly concerned about his physical problems.  This opinion 
is not responsive to the questions asked, and the opinion is 
not particularly productive in resolving the issue at hand.

It is also noted that, pursuant to the prior Board remand, 
the veteran was to be asked to identify persons or medical 
opinions which might have associated his service-connected 
problems with his mental health issues.  It is not shown that 
this development was pursued any further.  

Thus, in this issue as well, the Board finds that further 
development is necessary in that regard in accordance with 
the previous Board remand directives.  See Stegall v. West, 
supra.  

On the other hand, in general, it must be noted that while VA 
has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In this case, additional evidence must 
be obtained with regard the specificities of his wrist 
injuries, and he is virtually the only person who can provide 
the data or lead the investigators to the persons who have 
the information necessary to undertake that development.  

If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood at 193; see also Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996), and Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  He may not abdicate his responsibility for 
facilitating the evidence required for an equitable 
adjudication.

Moreover, the veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i).  Veterans are 
"expected to cooperate in the efforts to adjudicate" their 
claims for benefits.  Kowalski v. Nicholson, 19 Vet. App. 
171, 181 (2005).  "Their failure to do so would subject them 
to the risk of an adverse adjudication based on an incomplete 
and underdeveloped record."  Id.

Because the questions with regard to the specific 
circumstances of how the veteran hurt his wrist and the ill-
defined causal impacts upon his mental health issues are so 
pivotal to this case, and mindful of the limitations imposed 
by the disabilities herein involved, the Board finds that it 
would be beneficial to make one further attempt to develop 
the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Specifically, the veteran should be asked 
to identify and, if possible, obtain 
corroborative and descriptive statements 
from individuals who can substantiate the 
presenting circumstances of any or all of 
his wrist injuries, e.g., family, friends, 
supervisors, fellow employees, bystanders, 
emergency room crews, private medical 
facilities, etc.  

The statements should include their 
observations as to the circumstances which 
resulted in right wrist injuries and 
lacerations, to include whether his 
service-connected problems, particularly 
his right lower extremity disabilities, 
seemed, from their perspective, to have 
caused, in any contributed to, or had any 
impact on those circumstances, e.g., 
caused him to fall, precluded his being 
unable to stop himself once falling, etc., 
in which case, this should be detailed by 
all affiants.  The RO should assist him to 
the extent possible.  All responsible 
avenues of development should be pursued, 
and the veteran should be encouraged to 
think about who may have been present for 
or shortly after (e.g., emergency crews on 
the scene) the injuries and obtain 
comments from these observers so he may be 
able to document the circumstances as 
required to positively resolve his claim.

2.  The veteran should be scheduled for a 
psychiatric evaluation by a physician who 
has not previously examined him.  All 
evidence should be made available for 
review.  Written opinions should be 
provided for the following:

    (a) What is the correct diagnosis(es) 
of the veteran's psychiatric disabilities;

    (b) When did the veteran's psychiatric 
disability(ies) commence and by what is 
that determinable;

    (c) To what is/are the veteran's 
psychiatric disability(ies) attributable;

    (d) To what extent has/have the 
veteran's service-connected disabilities 
played any role in his psychiatric 
disabilities, regardless of the 
diagnosis(es).

    All opinions should be issued in the 
context of whether "it is at least as 
likely as not", which does not mean 
merely within the realm of medical 
possibility, but rather than the weight of 
medical evidence both for and against a 
conclusion is so evenly divided as it is 
as medically sound to find in favor of 
causation as it is to find against it. 

3.  The case should then be reviewed and 
if the decision remains unsatisfactory, a 
SSOC should be issued and the veteran and 
his representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

